COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     James J. McKinley and Kin-Tek Laboratories, Inc. v. Kin-Tek
                         Analytical, Inc.

Appellate case number:   01-19-00642-CV

Trial court case number: 17-CV-1218

Trial court:             122nd District Court of Galveston County


       The motion for rehearing is denied.


       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually       Acting for the Court


Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.


Date: October 28, 2021